             Case 1:21-cv-01803-ER Document 22-1 Filed 08/05/21 Page 1 of 3
                                                  Thursday, August 5, 2021 at 11:26:00 Eastern Daylight Time


Subject: Re: Coker v Goldberg: Rule 11 No2ce
Date: Tuesday, August 3, 2021 at 4:10:00 PM Eastern Daylight Time
From: Brian Lehman
To:      Penn Dodson, David Kasell
CC:      Jessica Velez

Please submit whatever leNer you would like on behalf of your client, we will review, and then
respond.

Brian Lehman


From: Penn Dodson <penn@andersondodson.com>
Sent: Tuesday, August 3, 2021 3:12 PM
To: Brian Lehman <brian@fairlabordefense.com>; David Kasell <david.kasell@fairlabordefense.com>
Cc: Jessica Velez <admin@andersondodson.com>
Subject: Re: Coker v Goldberg: Rule 11 No2ce

I am unclear: is your position that there should or should not be a conference?

From: Brian Lehman <brian@fairlabordefense.com>
Date: Tuesday, August 3, 2021 at 2:53 PM
To: Penn Dodson <penn@andersondodson.com>, David Kasell <david.kasell@fairlabordefense.com>
Cc: Jessica Velez <admin@andersondodson.com>
Subject: Re: Coker v Goldberg: Rule 11 No2ce

We do not join and will respond as appropriate if you ﬁle the leNer, as is your right.

Sincerely,
Brian


From: Penn Dodson <penn@andersondodson.com>
Sent: Tuesday, August 3, 2021 2:24 PM
To: Brian Lehman <brian@fairlabordefense.com>; David Kasell <david.kasell@fairlabordefense.com>
Cc: Jessica Velez <admin@andersondodson.com>
Subject: Re: Coker v Goldberg: Rule 11 No2ce

Let me know if you join in this request or if you have any proposed edits.




                                                                                                      Page 1 of 2
            Case 1:21-cv-01803-ER Document 22-1 Filed 08/05/21 Page 2 of 3


From: Brian Lehman <brian@fairlabordefense.com>
Date: Tuesday, August 3, 2021 at 1:43 PM
To: Penn Dodson <penn@andersondodson.com>, David Kasell <david.kasell@fairlabordefense.com>
Cc: Jessica Velez <admin@andersondodson.com>
Subject: Coker v Goldberg: Rule 11 No2ce

Penn,

Could you let us know by the close of business tomorrow if you plan on ﬁling a pre-mo2on leNer with
the Court a\er the 21-day period expires (on the assump2on that we do not withdraw the mo2on to
dismiss)?

The Individual Prac2ces state:

A pre-mo2on conference with the Court is required before making any other mo2on, except where a
li2gant believes that delay in ﬁling the mo2on might result in the loss of a right or where a li2gant
seeks to make a mo2on in a case involving an incarcerated pro se li2gant, mo2on for admission pro
hac vice, mo2on for reargument or reconsidera2on, or mo2on for temporary restraining order or
preliminary injunc2on. To arrange a pre-mo2on conference, the moving party shall submit a leNer, not
to exceed three pages, secng forth the basis for the an2cipated mo2on. The opposing party shall
submit a leNer, also not to exceed three pages, secng forth its posi2on within three business days
from the service of the moving party’s leNer. If a pre-mo2on conference is requested in connec2on
with proposed mo2on to dismiss, the request will stay the deadline for the reques2ng party to move
or answer, and a new deadline will be set at the conference.

hNps://www.nysd.uscourts.gov/sites/default/ﬁles/prac2ce_documents/ER%20Ramos%20Individual%
20Prace2ces%20updated%XXX-XX-XXXX.pdf

Sincerely,
Brian Lehman


  INDIVIDUAL PRACTICES OF JUDGE EDGARDO RAMOS
  Courtroom Deputy Clerk, at (212) 805-4590, during regular business hours. E. Requests for
  Adjournments or Extensions of Time. All requests for
  www.nysd.uscourts.gov




                                                                                                 Page 2 of 2
          Case 1:21-cv-01803-ER Document 22-1 Filed 08/05/21 Page 3 of 3




August __, 2021


Hon. Edgardo Ramos
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
VIA ECF ONLY

        Re:     Coker v Goldberg & Associates P.C. 1:21-cv-1803

Your Honor:

Jointly with counsel for Defendants, we seek the Court’s guidance as to whether an additional
pre-motion conference is warranted where there is an intersection of procedural rules
potentially at odds with each other.

    •   Defendants submitted their motion to dismiss on July 30, 2021.
    •   Plaintiff issued Defendants a “safe harbor” notice on August 2, 2021.
    •   Plaintiff’s response to Defendants’ motion to dismiss is due August 13, 2021
    •   Defendants’ 21 day deadline to withdraw their motion expires August 23, 2021
    •   Plaintiffs are permitted to file their proposed Rule 11 motion on August 24, 2021
    •   Defendants’ reply regarding their motion to dismiss is due August 27, 2021

Plaintiff’s position is that the proposed Rule 11 motion, if it is filed, is part of the motion to dismiss
process and that no additional phone conference is necessary. However, if the court would prefer
to speak with the parties in advance of the motion actually being filed (assuming the Defendants
do not withdraw their motion to dismiss), we would propose that we have a phone conference on
August 24 or 25 to discuss; we would hold off filing our Rule 11 motion until after that has
occurred. If, however, the Defendants do withdraw their motion to dismiss by August 23, 2021,
the need would be mooted and the phone conference could be cancelled. Thank you for your
consideration of these matters.

                                                         Sincerely,



                                                         Penn Dodson, Esq.
                                                         penn@andersondodson.com




                                    AndersonDodson, P.C.
                       11 Broadway, Suite 615 | New York, New York 10004
                              Tel: (212) 961-7639 | Fax: (646) 998-8051
                                   www.AndersonDodson.com
